DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
In the Amended Claims of 8/2/2021, Claims 1-8 and 12-14 are pending. Claims 1, 4, 8, 12-14 are amended. 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “and elastically return to an underformed condition, and wherein in the underformed condition…” 
It is believed that this is a typographical error and the term “un-deformed” is intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 9533802) in view of Rognard (US 10214325 -Published as WO 2015/162128 on October 29, 2015).
Regarding Claim 1, Berge discloses a tamper-evident band closure (12) attachable to a spout (14) provided with a tubular body provided with a main annular
abutment (60). Berge discloses a fixed band (32) engaging the main abutment at J-band section 42. Berge also discloses a main cap body (18) comprising a casing thread attached to the spout at 59. The fixed band (32) with tamper evident band inviolate is connected to the main cap body through a weakened portion (at frangible bridges 38 and 40). 
Berge does not disclose a tamper-evident ring terminating with an annular tamper-evident edge, housed with the tamper-evident band inviolate, in an inner compartment of the closure, the annular edge being hidden from view with the tamper evident band inviolate. Berge also does not disclose wherein the weakened portion is tearable upon twisting of the closure from the spout and the tamper-evident ring is radially moveable from the inner compartment to separate the fixed edge of the fixed band and the edge of the main cap body with the tamper-evident band violated.
Rognard discloses a similar tamper-evident closure comprising a cap (10) and a screw-threaded base (20, 123) applicable to a spout. Rognard further discloses a tamper-evident drop band (40, 141) that is engagable indirectly with a main abutment 
The tamper-evident band (40) has a weakened portion (joined by frangible bridges connecting annular band 41 to the free end of sidewall 21). Furthermore, Rognard discloses the tamper-evident ring (42) is radially moveable from the inner compartment to separate the fixed edge of the fixed band (at sidewall 21) from the moveable edge of the main cap body to create gap (G). This is seen as in a closed position, the tamper evident band's terminal part 45 rests on bead 22 in Figure 4A. In a seal violated condition, the terminal part 45 moves radially outward so that bead 22 abuts the top end of the terminal part.
Regarding the amendments made on August 2, 2021, Rognard discloses the tamper evident ring is integrally formed with the main cap body of the closure. Figure 26 explicitly recites that section of a one-piece beverage closure having a drop band similar to the band shown in Figures 1 to 15 (Col. 3 Lines 17-19). Furthermore, as shown in Figures 2A and 2B, the tamper evident band is of one piece with the cap body and joined by integral frangible bridges. 
Regarding Claim 2, the caps in both Berge and Rognard are snap-applicable to the spout. 
Regarding Claim 3, Rognard discloses the fixed band (42)  has a free end (43) bent radially internally or enlarged with respect to the remaining part, so that the fixed band is at least partially snap-received in a main recess formed in undercut by said main abutment (51).
Regarding Claim 4, Rognard discloses the tamper-evident ring is received with the band inviolate, in a compartment delimited by the fixed band, and is radially moveable out of the compartment due to the unscrewing of the closure.  
Regarding Claim 5, Rognard discloses the tamper-evident ring is anchorable to the main abutment of the spout (abutment surface 43 engages with bead 51), thus preventing translation due to the twisting of the closure.
Regarding Claim 6, Rognard discloses the movable body comprises a movable band joined, with the seal inviolate, to the fixed band through the weakened portion. The tamper-evident ring (42) is received in a compartment delimited by the movable band and pops out from the compartment due to the unscrewing of the closure.
Regarding Claim 8, Berge discloses an assembly comprising a spout (14) applicable to a packaging body with film walls (16). Berge also discloses a tubular body (52) extending along a main axis rectilinear between an entry end and a dispensing end. Berge also discloses a connection portion (70), in correspondence of the entry end of the tubular body, for sealed connection with the packaging body. Berge also discloses an annular main abutment (60) protruding radially outwardly from the tubular body. As discussed above, Berge further discloses a closure (12) with tamper-evident band (32), applied to the spout comprising a fixed annular band, snap-engaged with the main abutment of the spout. As discussed above, this attached band of Berge may be 
The tamper-evident drop band of Rognard discloses a closure with a fixed annular band (40), snap-engaged with the main abutment of the spout (51). A main cap body is threadably connected to the drinking spout 35. 
The fixed band (40), with the tamper-evident band inviolate, is connected to the movable body through a weakened portion that joins a fixed edge of the fixed band and a movable edge of the movable body. Rognard discloses a tamper-evident ring (42) integral to the main cap body. This tamper-evident ring terminates with an annular tamper-evident edge (45) that housed in an inner compartment delimited by the fixed band and the tubular body and is hidden from view in an inviolate state. Rognard discloses the weakened portion is tearable due to unscrewing of the closure from the spout and the tamper-evident ring (42) pops out of the inner compartment separates the fixed edge of the fixed band and the movable edge of the movable body when in a violate state.
Regarding the additional limitations of August 2, 2021, Rognard discloses the tamper-evident ring (42) is configured to deform and narrow as seen in the progression of Figures 4A-4B. The tamper-evident ring pops out from the inner compartment and returns to an un-deformed condition when released and the drop-band is fully separated from the main cap. The tamper evident ring is configured to indicate tampering between the fixed edge and the movable edge of the main cap body to separate and axially space apart the fixed edge of the fixed band and the movable edge of the main cap body to maintain gap G (Col. 4 Lines 3-11).
Regarding Claim 12, Berge in view of Rognard discloses tamper-evident closure attachable to a spout having a main abutment, said tamper-evident closure comprising a fixed band that engages the main abutment; and a main cap body threadably attached to the spout. The fixed band is initially attached to the main cap body in a sealed state and is separated from the main cap body in an unsealed state. The fixed band is frangibly connected to the main cap body through a weakened portion at a fixed edge in the sealed state. The fixed band is frangibly connected to the main cap body at a weakened portion at a fixed edge in the sealed state. The fixed band further comprises a tamper-evident ring abutting the mixed band and the main cap body. 
The tamper-evident ring is integrally formed with the main cap body and terminates with an annular edge, wherein the tamper-evident ring is radially moveable in an unsealed state. The annular edge is hidden from exterior view in the sealed state and is visible in the unsealed state. The weakened portion is tearable upon twisting of the main cap body from the spout and the tamper-evident ring is positioned between and separates the fixed edge of the fixed band and the annular edge in the unsealed state. 
Regarding Claims 13 and 14, Berge in view of Rognard discloses with the tamper-evident band violated, the tamper-evident ring (42) is intermediate the fixed edge and the movable edge of the main cap body in the unsealed state.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Berge in view of Rognard as applied to claim 5, and further in view of Wolkonsky (US 4493427).
Regarding Claim 7, Modified Berge in view of Rognard disclose the limitations of Claim 5 as discussed above. Berge and Rognard do not disclose the fixed band is limited in axial translation by a tamper-evident bushing of which the tamper evident ring is part, the tamper-evident bushing being snap-engageable with the main abutment of the spout. Wolkonsky discloses a similar screw cap and tamper evident band closure arrangement comprising a tamper-evident band (21) in the form of a bushing that is snap-engageable with the main abutment (33) of the spout and limits the axial translation of the cap and pops out of the cap when broken. Berge, Rognard, and Wolkonsky are analogous inventions in the art of tamper-evident closures.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Modified Berge in view of Rognard with the bushing construction of Wolkonsky in order to provide a tamper band which is of a different material construction or color than the main cap and therefore is entirely visible and easily distinguishes itself from the cap and neck of the container (Col. 4 Lines 31-28).
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
On Page 8, Applicant states that Figure 22D of Rognard clearly shows a fundamentally different device and approach. Applicant believes Rognard fails to teach or suggest an integrally formed element with the main cap body, as the cap body is clearly a separate and distinct component. 
The Examiner respectfully disagrees. 
The Examiner points out that Figure 22D of Rognard is the final condition of the cap and band. Figure 22A (located on the far left) shows the default, initial position of the cap and band. At Figure 22D, the frangible bridges connecting the main cap body and the tamper-evident band have been severed by unscrewing the closure. The Examiner submits that the frangible bridges explicitly discussed in Rognard indicate a one-piece construction of the cap and tamper-evident band. Furthermore, as discussed in Col. 3 Lines 17-18, a one-piece beverage closure is disclosed, lacking the drinking spout (35) of the earlier embodiments. This construction in Figure 26 more clearly identifies the integral formation of the band and cover. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736